BRIGHTMIRE, Presiding Judge,
concurring in result.
I agree the demurrer should have been overruled. If no service was had on defendant then the decree was an absolute nullity and subject to either direct or collateral attack at anytime. Lowry v. Semke, Okl., 571 P.2d 858 (1977); Condit v. Condit, 66 Okl. 215, 168 P. 456 (1917). Of course, if affirmative relief is sought, then the mov-ant has submitted himself to the jurisdiction of the court and service of summons becomes unnecessary. But the movant is still entitled to a day in court before a valid judgment can be rendered against him.